Case 2:19-cv-03687-JFW-AGR Document 51 Filed 04/20/20 Page 1 of 1 Page ID #:3068



  1
  2
  3
  4                                                                             JS-6
  5
  6                                   UNITED STATES DISTRICT COURT
  7                                  CENTRAL DISTRICT OF CALIFORNIA
  8
      J.S,                                         )   Case No. CV 19-3687-JFW(AGRx)
  9                                                )
                              Plaintiff,           )   JUDGMENT
 10                                                )
             v.                                    )
 11                                                )
      Long Beach Unified School District,          )
 12                                                )
                        Defendants.                )
 13   ___________________________                  )
 14
             A Court Trial was held on February 14, 2020. On April 8, 2020, the Court issued Findings
 15
      of Facts and Conclusions of Law affirming the January 30, 2019 Decision of the Administrative
 16
      Law Judge.
 17
             IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND DECREED that
 18
      judgment is entered in this action as follows:
 19
             1.      Defendant Long Beach Unified School District shall have judgment against Plaintiff
 20
                     J.S.;
 21
             2.      Plaintiff J.S. shall recover nothing from Defendant Long Beach Unified School
 22
                     District; and
 23
             3.      Plaintiff J.S. and Defendant Long Beach Unified School District shall each bear their
 24
                     own costs.
 25
             The Clerk is ordered to enter this Judgment.
 26
 27   Dated: April 20, 2020                                 JOHN F. WALTER
                                                            UNITED STATES DISTRICT JUDGE
 28
